Exhibit 10.2

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of October 29, 2020, is made and entered into by and among Fisker Inc.,
a Delaware corporation f/k/a Spartan Energy Acquisition Corp. (the “Company”),
Spartan Energy Acquisition Sponsor LLC, a Delaware limited liability company
(the “Sponsor”), and the undersigned parties listed under Holder on the
signature pages hereto (each such party, together with the Sponsor and any
person or entity who hereafter becomes a party to this Agreement pursuant to
Section 5.2 of this Agreement, a “Holder” and collectively the “Holders”).

RECITALS

WHEREAS, on August 9, 2018, the Company, the Sponsor and certain other security
holders named therein entered into that certain Registration Rights Agreement
(the “Existing Registration Rights Agreement”), pursuant to which the Company
granted the Sponsor and such other holders named therein certain registration
rights with respect to certain securities of the Company;

WHEREAS, on July 10, 2020, the Company, Spartan Merger Sub Inc., a Delaware
corporation and wholly owned subsidiary of the Company (“Merger Sub”), and
Fisker Group Inc., a Delaware corporation f/k/a Fisker Inc. (“Fisker”), entered
into that certain Business Combination Agreement and Plan of Reorganization (the
“BCA”), pursuant to which Merger Sub will merge with and into Fisker on or about
the date hereof, with Fisker surviving the merger as a wholly owned subsidiary
of the Company (the “Business Combination”);

WHEREAS, after the closing of the Business Combination, the Holders will own
shares of the Company’s Class A common stock, par value $0.0001 per share (the
“Class A Common Stock”), certain Holders will own shares of the Company’s
Class B common stock, par value $0.0001 per share (the “Class B Common Stock”
and together with the Class A Common Stock, the “Common Stock”), and the Sponsor
will own warrants to purchase 9,360,000 shares of Class A Common Stock (the
“Private Placement Warrants”); and

WHEREAS, the Company and the Holders desire to amend and restate the Existing
Registration Rights Agreement, pursuant to which the Company shall grant the
Holders certain registration rights with respect to certain securities of the
Company, as set forth in this Agreement.

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.1 Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or principal financial officer of the Company, after consultation with
counsel to the Company, (a) would be required to be made in any Registration
Statement or Prospectus in order for the applicable Registration Statement or
Prospectus not to contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein (in the
case of any prospectus and any preliminary prospectus, in the light of the
circumstances under which they were made) not misleading, (b) would not be
required to be made at such time if the Registration Statement were not being
filed, and (c) the Company has a bona fide business purpose for not making such
information public.

“Agreement” shall have the meaning given in the Preamble.

“Board” shall mean the Board of Directors of the Company.

“Business Combination” shall have the meaning given in the Recitals hereto.

“Class A Common Stock” shall have the meaning given in the Recitals hereto.

“Class B Common Stock” shall have the meaning given in the Recitals hereto.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall have the meaning given in the Recitals hereto.

“Company” shall have the meaning given in the Preamble.

“Cooperation Agreement” shall mean that certain cooperation agreement by and
among Magna, Fisker and the Company dated October 14, 2020.

“Demanding Holder” shall mean any Holder or group of Holders that together
elects to dispose of Registrable Securities having an aggregate value of at
least $25 million, at the time of the Underwritten Demand, under a Registration
Statement pursuant to an Underwritten Offering.

“Effectiveness Period” shall have the meaning given in subsection 3.1.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

“Existing Registration Rights Agreement” shall have the meaning given in the
Recitals hereto.

“Fisker” shall have the meaning given in the Recitals hereto.

“Fisker Holders” shall mean any Holder who holds Registrable Securities issued
upon the conversion of Company Convertible Notes (as defined in the BCA)
pursuant to the BCA.

“Form S-3” shall mean Form S-3 or any similar short form registration statement
that may be available at such time.

 

2



--------------------------------------------------------------------------------

“Founders” shall mean the parties to the Existing Registration Rights Agreement,
Henrik Fisker and Geeta Gupta-Fisker.

“Founders Shelf Registration” shall have the meaning given in
subsection 2.1.1(a).

“Holders” shall have the meaning given in the Preamble.

“Magna” shall mean Magna International Inc. or its affiliates.

“Maximum Number of Securities” shall have the meaning given in subsection 2.1.4.

 

“Merger Sub” shall have the meaning given in the Recitals hereto.

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus in the light of the circumstances under which they were made not
misleading.

“Other Holders” shall mean all Holders other than the Founders and the Fisker
Holders.

“Piggyback Registration” shall have the meaning given in subsection 2.2.1.

“Private Placement Warrants” shall have the meaning given in the Recitals
hereto.

“Pro Rata” shall have the meaning given in subsection 2.1.4.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

“Registrable Security” shall mean (a) the Private Placement Warrants (including
any shares of Class A Common Stock issued or issuable upon the exercise of any
such Private Placement Warrants), (b) any outstanding share of Class A Common
Stock held by a Holder as of the date of this Agreement (including, for the
avoidance of doubt, Class A Common Stock held by a Holder following the
conversion of Company Convertible Notes pursuant to the BCA), (c) the shares of
Class A Common Stock issuable upon conversion of any shares of Class B Common
Stock held by a Holder as of the date of this Agreement, (d) any equity
securities (including the shares of Class A Common Stock issued or issuable upon
the exercise of any such equity security) of the Company issuable upon
conversion of any working capital loans in an amount up to $1,500,000 made to
the Company by a Holder, (e) the warrants to be issued to Magna pursuant to the
Cooperation Agreement, and (f) any other equity security of the Company issued
or issuable with respect to any such share of Class A Common Stock by way of a
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or reorganization; provided, however,
that, as to any particular Registrable Securities, such securities shall cease
to be Registrable Securities when: (i) a Registration Statement with respect to
the sale of such securities shall have become effective under the Securities Act
and such securities shall have been sold, transferred, disposed of or exchanged
in accordance with such Registration Statement; (ii) such securities shall have
been otherwise transferred, new certificates for such securities not bearing a
legend restricting further transfer shall have been delivered by the

 

3



--------------------------------------------------------------------------------

Company and subsequent public distribution of such securities shall not require
registration under the Securities Act; (iii) such securities shall have ceased
to be outstanding; (iv) such securities may be sold without registration
pursuant to Rule 144 promulgated under the Securities Act (or any successor rule
promulgated thereafter by the Commission) (but with no volume or other
restrictions or limitations); or (v) such securities have been sold to, or
through, a broker, dealer or underwriter in a public distribution or other
public securities transaction.

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

(a) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority) and any
securities exchange on which the Class A Common Stock is then listed;

(b) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

(c) printing, messenger, telephone and delivery expenses;

(d) reasonable fees and disbursements of counsel for the Company;

(e) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

(f) reasonable fees and expenses of one (1) legal counsel selected by the
majority-in-interest of the Demanding Holders initiating an Underwritten Demand
to be registered for offer and sale in the applicable Underwritten Offering.

“Registration Statement” shall mean any registration statement under the
Securities Act that covers the Registrable Securities pursuant to the provisions
of this Agreement, including the Prospectus included in such registration
statement, amendments (including post-effective amendments) and supplements to
such registration statement, and all exhibits to and all material incorporated
by reference in such registration statement.

“Requesting Holder” shall have the meaning given in subsection 2.1.3.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf Registration” shall have the meaning given in subsection 2.1.1(b).

“Sponsor” shall have the meaning given in the Preamble hereto.

 

4



--------------------------------------------------------------------------------

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

“Underwritten Demand” shall have the meaning given in subsection 2.1.3.

“Underwritten Offering” shall mean a Registration in which securities of the
Company are sold to an Underwriter in a firm commitment underwriting for
distribution to the public.

ARTICLE II

REGISTRATIONS

2.1 Registration.

2.1.1 Shelf Registration.

(a) The Company agrees that, within thirty (30) calendar days after the
consummation of the Business Combination, the Company will file with the
Commission (at the Company’s sole cost and expense) a Registration Statement
registering the resale of the Founders’ and Fisker Holders’ Registrable
Securities (a “Founders Shelf Registration”). The Company shall use its
reasonable best efforts to cause such Registration Statement to become effective
as soon as reasonably practicable after the initial filing of the Registration
Statement in accordance with Section 3.1 of this Agreement.

(b) The Company agrees that, as soon as reasonably practicable after the Company
is eligible to register Registrable Securities on Form S-3, the Company will
file with the Commission (at the Company’s sole cost and expense) a Registration
Statement registering the resale of the Other Holders’ Registrable Securities
(together with a Founders Shelf Registration, the “Shelf Registrations”). The
Company shall use its reasonable best efforts to cause such Registration
Statement to become effective as soon as reasonably practicable after the
initial filing of the Registration Statement in accordance with Section 3.1 of
this Agreement.

2.1.2 Effective Registration. Notwithstanding the provisions of subsection 2.1.1
above or any other part of this Agreement, a Registration pursuant to a Shelf
Registration shall not count as a Registration unless and until (a) the
Registration Statement filed with the Commission with respect to a Registration
pursuant to a Shelf Registration has been declared effective by the Commission
and (b) the Company has complied with all of its obligations under this
Agreement with respect thereto. Subject to the limitations contained in this
Agreement, the Company shall effect any Shelf Registration on such appropriate
registration form of the Commission (x) as shall be selected by the Company and
(y) as shall permit the resale of the Registrable Securities by the Holders.

2.1.3 Underwritten Offering. Subject to the provisions of subsection 2.1.4 and
Section 2.3 hereof, the Demanding Holders may make a written demand to the
Company for an Underwritten Offering pursuant to a Registration Statement filed
with the Commission in accordance with Section 2.1.1 (an “Underwritten Demand”).
The Company shall, within ten (10) days of the Company’s receipt of the
Underwritten Demand, notify, in writing, all other Holders of Registrable
Securities of such demand, and each such Holder who thereafter wishes to include
all or a portion of such Holder’s Registrable Securities in such Underwritten
Offering pursuant to an Underwritten Demand (each such Holder that includes all
or a portion of such Holder’s

 

5



--------------------------------------------------------------------------------

Registrable Securities in such Underwritten Offering, a “Requesting Holder”)
shall so notify the Company, in writing, within two (2) days (one (1) day if
such offering is an overnight or bought Underwritten Offering) after the receipt
by the Holder of the notice from the Company. Upon receipt by the Company of any
such written notification from a Requesting Holder(s), such Requesting Holder(s)
shall be entitled to have their designated portion of Registrable Securities
included in the Underwritten Offering pursuant to an Underwritten Demand. All
such Holders proposing to distribute their Registrable Securities through an
Underwritten Offering under this subsection 2.1.3 shall enter into an
underwriting agreement in customary form with the Underwriter(s) selected for
such Underwritten Offering by the Demanding Holders initiating the Underwritten
Offering. Notwithstanding the foregoing, the Company is not obligated to effect
more than an aggregate of three (3) Underwritten Offerings pursuant to this
subsection 2.1.3 and is not obligated to effect an Underwritten Offering
pursuant to this subsection 2.1.3 within ninety (90) days after the closing of
an Underwritten Offering.

2.1.4 Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Offering pursuant to an Underwritten Demand, in
good faith, advises the Company, the Demanding Holders and the Requesting
Holders (if any) in writing that the dollar amount or number of Registrable
Securities that the Demanding Holders and the Requesting Holders (if any) desire
to sell, taken together with all other Class A Common Stock or other equity
securities that the Company desires to sell and Class A Common Stock, if any, as
to which inclusion has been requested pursuant to separate written contractual
piggy-back registration rights held by any other stockholders who desire to
sell, exceeds the maximum dollar amount or maximum number of equity securities
that can be sold in the Underwritten Offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering (such maximum dollar amount or maximum number of
such securities, as applicable, the “Maximum Number of Securities”), then the
Company shall include in such Underwritten Offering, as follows: (a) first, the
Registrable Securities of the Demanding Holders and the Requesting Holders (if
any) (pro rata based on the respective number of Registrable Securities that
each Demanding Holder and Requesting Holder (if any) has requested be included
in such Underwritten Offering and the aggregate number of Registrable Securities
that the Demanding Holders and Requesting Holders have requested be included in
such Underwritten Offering (such proportion is referred to herein as “Pro
Rata”)) that can be sold without exceeding the Maximum Number of Securities;
(b) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (a), Class A Common Stock or other equity
securities that the Company desires to sell, which can be sold without exceeding
the Maximum Number of Securities; and (c) third, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (a) and
(b), Class A Common Stock or other equity securities of other persons or
entities that the Company is obligated to include pursuant to separate written
contractual arrangements with such persons or entities and that can be sold
without exceeding the Maximum Number of Securities.

2.2 Piggyback Registration.

2.2.1 Piggyback Rights. If the Company proposes to file a Registration Statement
under the Securities Act with respect to an offering of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into equity securities, for its own account or for the account of stockholders
of the Company other than the Holders, other than a

 

6



--------------------------------------------------------------------------------

Registration Statement (a) filed in connection with any employee stock option or
other benefit plan, (b) for an exchange offer or offering of securities solely
to the Company’s existing stockholders, (c) for an offering of debt that is
convertible into equity securities of the Company or (d) for a dividend
reinvestment plan, or proposes to consummate an Underwritten Offering for its
own account or for the account of stockholders of the Company other than the
Holders, then the Company shall give written notice of such proposed action to
all of the Holders of Registrable Securities as soon as practicable (but in the
case of filing a Registration Statement not less than ten (10) days before the
anticipated filing date of such Registration Statement), which notice shall
(i) describe the amount and type of securities to be included, the intended
method(s) of distribution, and the name of the proposed managing Underwriter or
Underwriters, if any, and (ii) offer to all of the Holders of Registrable
Securities the opportunity to register the sale of such number of Registrable
Securities as such Holders may request in writing within five (5) days in the
case of filing a Registration Statement and two (2) days in the case of an
Underwritten Offering (unless such offering is an overnight or bought
Underwritten Offering, then one (1) day), in each case, after receipt of such
written notice (such Registration a “Piggyback Registration”). The Company
shall, in good faith, cause such Registrable Securities to be included in such
Piggyback Registration and shall use its best efforts to cause the managing
Underwriter or Underwriters of a proposed Underwritten Offering to permit the
Registrable Securities requested by the Holders pursuant to this
subsection 2.2.1 to be included in a Piggyback Registration on the same terms
and conditions as any similar securities of the Company included in such
Registration and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
All such Holders proposing to distribute their Registrable Securities through an
Underwritten Offering under this subsection 2.2.1 shall enter into an
underwriting agreement in customary form with the Underwriter(s) selected for
such Underwritten Offering by the Company.

2.2.2 Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Offering that is to be a Piggyback Registration,
in good faith, advises the Company and the Holders of Registrable Securities
participating in the Piggyback Registration in writing that the dollar amount or
number of shares of the Class A Common Stock that the Company desires to sell,
taken together with (i) the shares of Class A Common Stock, if any, as to which
the Underwritten Offering has been demanded pursuant to separate written
contractual arrangements with persons or entities other than the Holders of
Registrable Securities hereunder, (ii) the Registrable Securities as to which
inclusion has been requested pursuant to Section 2.2 hereof, and (iii) the
shares of Class A Common Stock, if any, as to which inclusion has been requested
pursuant to separate written contractual piggy-back registration rights of other
stockholders of the Company, exceeds the Maximum Number of Securities, then:

(a) If the Underwritten Offering is undertaken for the Company’s account, the
Company shall include in any such Underwritten Offering (i) first, the Class A
Common Stock or other equity securities that the Company desires to sell, which
can be sold without exceeding the Maximum Number of Securities; (ii) second, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clause (i), the Registrable Securities of Holders exercising their
rights to include their Registrable Securities pursuant to subsection 2.2.1
hereof, Pro Rata, which can be sold without exceeding the Maximum Number of
Securities; and (iii) third, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (i) and (ii), Class A Common
Stock, if any, as to which inclusion has been requested pursuant to written
contractual piggy-back registration rights of other stockholders of the Company,
which can be sold without exceeding the Maximum Number of Securities; and

 

7



--------------------------------------------------------------------------------

(b) If the Underwritten Offering is pursuant to a request by persons or entities
other than the Holders of Registrable Securities, then the Company shall include
in any such Underwritten Offering (i) first, Class A Common Stock or other
equity securities, if any, of such requesting persons or entities, other than
the Holders of Registrable Securities, which can be sold without exceeding the
Maximum Number of Securities; (ii) second, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clause (i), the
Registrable Securities of Holders exercising their rights to include their
Registrable Securities pursuant to subsection 2.2.1, Pro Rata, which can be sold
without exceeding the Maximum Number of Securities; (iii) third, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clauses (i) and (ii), Class A Common Stock or other equity securities that the
Company desires to sell, which can be sold without exceeding the Maximum Number
of Securities; and (iv) fourth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i), (ii) and (iii),
Class A Common Stock or other equity securities for the account of other persons
or entities that the Company is obligated to include pursuant to separate
written contractual arrangements with such persons or entities, which can be
sold without exceeding the Maximum Number of Securities.

2.2.3 Piggyback Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggyback Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggyback Registration or the
launch of the Underwritten Offering with respect to such Piggyback Registration.
The Company (whether on its own good faith determination or as the result of a
request for withdrawal by persons or entities pursuant to separate written
contractual obligations) may withdraw a Registration Statement filed with the
Commission in connection with a Piggyback Registration at any time prior to the
effectiveness of such Registration Statement or abandon an Underwritten Offering
in connection with a Piggyback Registration at any time prior to the launch of
such Underwritten Offering. Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with the Piggyback Registration prior to its withdrawal
under this subsection 2.2.3.

2.2.4 Unlimited Piggyback Registration Rights. For purposes of clarity, any
Underwritten Offering effected pursuant to Section 2.2 hereof shall not be
counted as an Underwritten Offering pursuant to an Underwritten Demand effected
under Section 2.1 hereof.

2.3 Restrictions on Registration Rights. If (a) the Holders of Registrable
Securities have requested an Underwritten Offering pursuant to an Underwritten
Demand and the Company and the Holders are unable to obtain the commitment of
underwriters to firmly underwrite the offering; or (b) in the good faith
judgment of the Board a Registration or Underwritten Offering would be seriously
detrimental to the Company and the Board concludes as a result that it is
essential to defer the filing of the applicable Registration Statement or the
undertaking of such Underwritten Offering at such time, then in each case the
Company shall furnish to such Holders a certificate signed by the Chairman of
the Board stating that in the good faith judgment of the Board it would

 

8



--------------------------------------------------------------------------------

be seriously detrimental to the Company for such Registration Statement to be
filed or to undertake such Underwritten Offering in the near future and that it
is therefore essential to defer the filing of such Registration Statement or
undertaking of such Underwritten Offering. In such event, the Company shall have
the right to defer such filing or offering for a period of not more than thirty
(30) days; provided, however, that the Company shall not defer its obligation in
this manner more than once in any 12-month period.

ARTICLE III

COMPANY PROCEDURES

3.1 General Procedures. The Company shall use its reasonable best efforts to
effect such Registration to permit the sale of such Registrable Securities in
accordance with the intended plan of distribution thereof, and pursuant thereto
the Company shall, as expeditiously as possible:

3.1.1 prepare and file with the Commission within the time frame required by
Section 2.1.1 a Registration Statement with respect to such Registrable
Securities and use its reasonable best efforts to cause such Registration
Statement to become effective and remain effective, including filing a
replacement Registration Statement, if necessary, until all Registrable
Securities covered by such Registration Statement have been sold or are no
longer outstanding (the “Effectiveness Period”);

3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be reasonably requested by the Holders of Registrable
Securities or any Underwriter of Registrable Securities or as may be required by
the rules, regulations or instructions applicable to the registration form used
by the Company or by the Securities Act or rules and regulations thereunder to
keep the Registration Statement effective until all Registrable Securities
covered by such Registration Statement are sold in accordance with the intended
plan of distribution set forth in such Registration Statement or supplement to
the Prospectus or are no longer outstanding;

3.1.3 prior to filing a Registration Statement or prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriters, if any, and
the Holders of Registrable Securities included in such Registration, and such
Holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as the Underwriters and the
Holders of Registrable Securities included in such Registration or the legal
counsel for any such Holders may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Holders; provided, that
the Company will not have any obligation to provide any document pursuant to
this clause that is available on the Commission’s EDGAR system’

3.1.4 prior to any Underwritten Offering of Registrable Securities, use its best
efforts to (a) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (b) take such action necessary to cause such
Registrable Securities

 

9



--------------------------------------------------------------------------------

covered by the Registration Statement to be registered with or approved by such
other governmental authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable the Holders of Registrable Securities included
in such Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify or take any action to which it would
be subject to general service of process or taxation in any such jurisdiction
where it is not then otherwise so subject;

3.1.5 cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

3.1.6 provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;

3.1.7 advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;

3.1.8 during the Effectiveness Period, at least five (5) days prior to the
filing of any Registration Statement or Prospectus or any amendment or
supplement to such Registration Statement or Prospectus or any document that is
to be incorporated by reference into such Registration Statement or Prospectus,
furnish a copy thereof to each seller of such Registrable Securities or its
counsel; provided, that the Company will not have any obligation to provide any
document pursuant to this clause that is available on the Commission’s EDGAR
system;

3.1.9 notify the Holders of Registrable Securities at any time when a Prospectus
relating to such Registration Statement is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
Prospectus included in such Registration Statement, as then in effect, includes
a Misstatement, and then to correct such Misstatement as set forth in
Section 3.4 hereof;

3.1.10 permit a representative of the Holders of Registrable Securities, the
Underwriters, if any, and any attorney or accountant retained by such Holders or
Underwriter to participate, at each such person’s own expense, in the
preparation of the Registration Statement, and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
such representative, Underwriter, attorney or accountant in connection with the
Registration; provided, however, that such representatives or Underwriters enter
into a confidentiality agreement, in form and substance reasonably satisfactory
to the Company, prior to the release or disclosure of any such information;

3.1.11 obtain a “cold comfort” letter from the Company’s independent registered
public accountants in the event of an Underwritten Offering, in customary form
and covering such matters of the type customarily covered by “cold comfort”
letters as the managing Underwriter may reasonably request, and reasonably
satisfactory to a majority-in-interest of the participating Holders;

 

10



--------------------------------------------------------------------------------

3.1.12 on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated such date, of counsel representing
the Company for the purposes of such Registration, addressed to the Holders of
such Registrable Securities, the placement agent or sales agent, if any, and the
Underwriters, if any, covering such legal matters with respect to the
Registration in respect of which such opinion is being given as the Holders,
placement agent, sales agent, or Underwriter may reasonably request and as are
customarily included in such opinions and negative assurance letters, and
reasonably satisfactory to a majority in interest of the participating Holders;

3.1.13 in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

3.1.14 make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
(12) months beginning with the first day of the Company’s first full calendar
quarter after the effective date of the Registration Statement which satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder
(or any successor rule promulgated thereafter by the Commission);

3.1.15 if an Underwritten Offering pursuant to an Underwritten Demand involves
Registrable Securities involving gross proceeds in excess of $50,000,000, use
its reasonable efforts to make available senior executives of the Company to
participate in customary “road show” presentations that may be reasonably
requested by the Underwriter in such Underwritten Offering; and

3.1.16 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders of Registrable
Securities, in connection with such Registration.

3.2 Registration Expenses. The Registration Expenses of all Registrations shall
be borne by the Company. It is acknowledged by the Holders that the Holders
shall bear all incremental selling expenses relating to the sale of Registrable
Securities, such as Underwriters’ commissions and discounts, brokerage fees,
Underwriter marketing costs and, other than as set forth in the definition of
“Registration Expenses,” all reasonable fees and expenses of any legal counsel
representing the Holders.

3.3 Requirements for Participation in Underwritten Offerings. No person may
participate in any Underwritten Offering initiated by the Company hereunder
unless such person (a) agrees to sell such person’s securities on the basis
provided in any underwriting arrangements approved by the Company and
(b) completes and executes all customary questionnaires, powers of attorney,
indemnities, lock-up agreements, underwriting agreements and other customary
documents as may be reasonably required under the terms of such underwriting
arrangements.

 

11



--------------------------------------------------------------------------------

3.4 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains a Misstatement,
each of the Holders shall forthwith discontinue disposition of Registrable
Securities until he, she or it has received copies of a supplemented or amended
Prospectus correcting the Misstatement (it being understood that the Company
hereby covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until he, she or it is advised in
writing by the Company that the use of the Prospectus may be resumed. If the
filing, initial effectiveness or continued use of a Registration Statement in
respect of any Registration or Underwritten Offering at any time would require
the Company to make an Adverse Disclosure or would require the inclusion in such
Registration Statement of financial statements that are unavailable to the
Company for reasons beyond the Company’s control, the Company may, upon giving
prompt written notice of such action to the Holders, delay the filing or initial
effectiveness of, or suspend use of, such Registration Statement for the
shortest period of time, but in no event more than thirty (30) days, determined
in good faith by the Company to be necessary for such purpose. In the event the
Company exercises its rights under the preceding sentence, the Holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the Prospectus relating to any Registration in connection with any sale
or offer to sell Registrable Securities. The Company shall immediately notify
the Holders of the expiration of any period during which it exercised its rights
under this Section 3.4.

3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to
Section 13(a) or 15(d) of the Exchange Act. The Company further covenants that
it shall take such further action as any Holder of Registrable Securities may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Registrable Securities held by such Holder without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 promulgated under the Securities Act (or any successor rule promulgated
thereafter by the Commission), including providing any legal opinions. Upon the
request of any Holder of Registrable Securities, the Company shall deliver to
such Holder a written certification of a duly authorized officer as to whether
it has complied with such requirements.

ARTICLE IV

INDEMNIFICATION AND CONTRIBUTION

4.1 Indemnification.

4.1.1 The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers and directors and each person who
controls such Holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses (including reasonable
attorneys’ fees) caused by any untrue or alleged untrue statement of material
fact contained in any Registration Statement, Prospectus or preliminary
Prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances in which they were
made, not misleading, except insofar as the same are caused by or contained in
any information furnished in writing to the Company by such Holder expressly for
use therein. The Company shall indemnify the Underwriters, their officers and
directors and each person who controls such Underwriters (within the meaning of
the Securities Act) to the same extent as provided in the foregoing with respect
to the indemnification of the Holder.

 

12



--------------------------------------------------------------------------------

4.1.2 In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall, severally and not
jointly, indemnify the Company, its directors and officers and agents and each
person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorneys’ fees) resulting from any untrue statement of
material fact contained in the Registration Statement, Prospectus or preliminary
Prospectus or any amendment thereof or supplement thereto or any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in any information or affidavit so furnished in writing by
such Holder expressly for use therein; provided, however, that the obligation to
indemnify shall be several, not joint and several, among such Holders of
Registrable Securities, and the liability of each such Holder of Registrable
Securities shall be in proportion to and limited to the net proceeds received by
such Holder from the sale of Registrable Securities pursuant to such
Registration Statement. The Holders of Registrable Securities shall indemnify
the Underwriters, their officers, directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to indemnification of the Company.

4.1.3 Any person entitled to indemnification herein shall (a) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (b) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim or
there may be reasonable defenses available to the indemnified party that are
different from or addition to those available to the indemnifying party, permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 

13



--------------------------------------------------------------------------------

4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.

4.1.5 If the indemnification provided under Section 4.1 hereof from the
indemnifying party is held by a court of competent jurisdiction to be
unavailable or insufficient to hold harmless an indemnified party in respect of
any losses, claims, damages, liabilities and expenses referred to herein, then
the indemnifying party, in lieu of indemnifying the indemnified party, shall to
the extent permitted by law contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages, liabilities and
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and the indemnified party, as well as any other relevant
equitable considerations. The relative fault of the indemnifying party and
indemnified party shall be determined by a court of law by reference to, among
other things, whether any action in question, including any untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 4.1.5 were determined by pro rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 4.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 4.1.5 from any
person who was not guilty of such fraudulent misrepresentation.

ARTICLE V

MISCELLANEOUS

5.1 Notices. Any notice or communication under this Agreement must be in writing
and given by (a) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (b) delivery in person or by courier service providing evidence of
delivery, or (c) transmission by hand delivery, facsimile or email. Each notice
or communication that is mailed, delivered or transmitted in the manner
described above shall be deemed sufficiently given, served, sent, and received,
in the case of mailed notices, on the third business day following the date on
which it is mailed and, in the case of notices delivered by courier service,
hand delivery, facsimile or email, at such time as it is delivered to the
addressee (with the delivery receipt or the affidavit of messenger) or at such
time as delivery is refused by the addressee upon presentation. Any notice or
communication under this Agreement must be addressed, if the Company, to: 1850
Francisco Street, Suite B, Torrance, CA 90501 and, if to any Holders, to the
address of such Holder as it appears in the applicable register for

 

14



--------------------------------------------------------------------------------

Registrable Securities or such other address as may be designated in writing by
such Holder (including on the signature pages hereto). Any party may change its
address for notice at any time and from time to time by written notice to the
other parties hereto, and such change of address shall become effective thirty
(30) days after delivery of such notice as provided in this Section 5.1.

5.2 Assignment; No Third Party Beneficiaries.

5.2.1 This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

5.2.2 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors.

5.2.3 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement and
Section 5.2 hereof.

5.2.4 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (a) written notice of such assignment as
provided in Section 5.1 hereof and (b) the written agreement of the assignee, in
a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 5.2 shall be null and void.

5.3 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

5.4 Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION.

5.5 Amendments and Modifications. Upon the written consent of the Company and
the Holders of at least sixty-five percent (65%) of the Registrable Securities
at the time in question, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one Holder, solely in his, her or its capacity as a holder of
the Registrable Securities, in a manner that is materially different from the
other Holders (in such capacity) shall require the consent of the Holder so
affected. No course of dealing between any Holder or the Company and any other
party hereto or any failure or delay on the part of a Holder or the Company in
exercising any rights or remedies under this Agreement shall operate as a waiver
of any rights or remedies of any Holder or the Company. No single or partial
exercise of any rights or remedies under this Agreement by a party shall operate
as a waiver or preclude the exercise of any other rights or remedies hereunder
or thereunder by such party.

 

15



--------------------------------------------------------------------------------

5.6 Other Registration Rights. The Company represents and warrants that no
person, other than (a) a Holder of Registrable Securities, (b) the parties to
those certain Subscription Agreements, dated as of July 10, 2020, by and between
the Company and certain investors, (c) Moore Strategic Ventures, LLC pursuant to
that certain convertible equity security agreement dated July 7, 2020 by and
between Fisker and such investor and (d) Magna pursuant to the Cooperation
Agreement, has any right to require the Company to register any securities of
the Company for sale or to include such securities of the Company in any
Registration filed by the Company for the sale of securities for its own account
or for the account of any other person. Further, the Company represents and
warrants that this Agreement supersedes any other registration rights agreement
or agreement with similar terms and conditions and in the event of a conflict
between any such agreement or agreements and this Agreement, the terms of this
Agreement shall prevail.

5.7 Term. This Agreement shall terminate upon the earlier of (a) the tenth
anniversary of the date of this Agreement or (b) the date as of which the
Holders cease to hold any Registrable Securities. The provisions of Section 3.5
and Article IV shall survive any termination.

[SIGNATURE PAGES FOLLOW]

 

16